Citation Nr: 1439687	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-28 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

In August 2013, the Board reopened a claim for service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD, and remanded the reopened claim to the RO to obtain any outstanding treatment records and a VA nexus opinion, after which the RO was to provide de novo adjudication of the reopened claim.  Additional treatment records were subsequently added to the claims file, as was a September 2013 VA nexus opinion.  Consequently, there has been substantial compliance with the August 2013 remand instructions.  See Dyment v. West, 13 Vet. App. 141 (1999) (Holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the remand directives.)


FINDINGS OF FACT

1.  The Veteran does not have PTSD and has not had PTSD during the pendency of the claim.

2.  The Veteran does not have a psychiatric disorder, including schizophrenia, that is causally related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include schizophrenia and PTSD, have not been met.  38 U.S.C.A. §§ 101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in May 2010, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in the May 2010 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional relevant private evidence was subsequently added to the case after the letter.  
VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation with nexus opinion was obtained, in response to the August 2013 Board remand, in September 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report obtained in this case is adequate, as it is predicated on examination of the Veteran and a reading of relevant medical records in the Veteran's claims files.  The examiner considered all of the pertinent evidence of record and provided a rationale for the nexus opinion on file.  There is adequate medical evidence of record to make a determination on the service connection issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for a psychiatric disability, to include schizophrenia and PTSD.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to PTSD, requisite for a grant of service connection is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).

Of particular pertinence to this matter, it has been held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Although the Courts have also held that laypersons are competent to report symptoms regarding tinnitus as here, the determination of competency is different than that of credibility.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

There were no complaints or medical findings of a psychiatric disorder in service, including on discharge medical evaluation in November 1968.  

The initial medical evidence of a psychiatric problem is dated in May 1983, when Norwalk Hospital records contain the diagnoses of schizophrenia and depression.  Subsequent private treatment records dated from February 1985 to March 1987 reveal treatment for paranoid schizophrenia.

According to a November 1987 report from Norwalk Hospital, the Veteran developed mixed syndrome that slowly resulted in a deterioration of his functioning following his discharge from service after his Vietnam experience.

The diagnosis on VA psychiatric evaluation in August 1988 was chronic paranoid schizophrenia.  The examiner concluded that all of the criteria for a diagnosis of PTSD were not fulfilled because there was no stressor.

The diagnoses on May 2000 hospitalization at Hall-Brooke Hospital were psychotic disorder secondary to head trauma and personality change secondary to head trauma.  The head trauma was reported to be due to a motor vehicle accident when the Veteran was 30 years old.  PTSD was noted in April 2004 treatment records from Park City Primary Care.

According to a February 2010 statement from H.S., P.A., the Veteran had a diagnosis of PTSD.

The Veteran was provided a VA psychiatric evaluation in July 2010.  Schizophrenia was diagnosed, and the examiner concluded that the Veteran did not meet the relevant criteria for PTSD and that it was less likely than not that the Veteran's schizophrenia is directly due to service.

VA and private treatment records dated through July 2012 continue to diagnosis schizophrenia, primarily paranoid.  The Veteran was hospitalized at Bridgeport Hospital from March to April 2013 for schizoaffective disorder with acute exacerbation.

On VA in-person psychiatric evaluation in September 2013 by the VA examiner who saw the Veteran in July 2010, which included review of the record, schizophrenia was diagnosed.  The Veteran reported that he did not receive mental health treatment prior to service or in service and that his psychiatric problems began after a motor vehicle accident in 1981.  The examiner concluded that the Veteran failed to meet the applicable criteria for a diagnosis of PTSD because there was no service stressor and no re-experiencing of an event, and no other basis to conclude that PTSD was present; and that schizophrenia was less likely than not incurred in or caused by service because the Veteran did not have any symptoms of schizophrenia until after his accident in 1981.

Although there are notations of PTSD in treatment notes and in the statement from H.S., the only psychiatric or psychological examinations in the file in 2010 and 2013 both conclude that the Veteran does not have PTSD.  The Board places more weight on those examination reports because they were done specifically for the purpose of determining if PTSD was present, and because they are fully supported with explanations as to which criteria for the diagnosis of PTSD are not met.

In this case, there is insufficient evidence to support a diagnosis of PTSD.  Moreau and Cohen, above.  Consequently, all of the elements needed to support a diagnosis of PTSD have not been shown in this case.  Service connection for PTSD must therefore be denied.  

In the absence of a current disability, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is also insufficient evidence of a diagnosis of PTSD at any point during the claim period or shortly before the claim was file.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. (2013).

Service connection for a psychiatric disorder other than PTSD is also not warranted because there is no notation of a psychiatric problem until at least 1981, which is over 10 years after service discharge.  Schizophrenia was initially diagnosed in 1983.  Additionally, there is no nexus opinion on file linking the Veteran's schizophrenia to service.  In fact, The VA examiner who evaluated the veteran in July 2010 and September 2013 concluded, after review of the record and examination of the Veteran, that his schizophrenia is not causally related to service.  

The lay statements from the Veteran have been taken into consideration in this decision.  Although the Veteran is competent to report his subjective symptoms, he is not competent to diagnose or opine that he has a particular psychiatric disorder that began after service discharge due to service.  Laypersons are not competent to provide evidence in certain medical situations, such as in cases involving the etiology of a psychiatric disability.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); See also Jandreau v. Nicholson, 492 F.3d. 1272 (Fed. Cir. 2007) (holding that some types of disability are capable of law observation (a broken bone) and other types are not (cancer)).  In this case, the Veteran's schizophrenia is not of the nature that can be diagnosed or linked to service by a layperson.

Schizophrenia is a psychosis, and therefore is presumed service-connected if manifested to a compensable degree within a year of service.  See 38 C.F.R. § 3.309.  In this case the evidence supports a finding that psychiatric symptoms first manifested after a 1981 accident more than 12 years after service.  Therefore, entitlement to service connection cannot be presumed.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and PTSD, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


